Mikoll, J.
Petitioners rely on Town of Islip Town Committee v Leo (71 AD2d 624) as support for their contention that they should be granted leave to amend the petition to bring in necessary parties, not heretofore named, on the ground that the haste involved in Election Law matters is not present here. Such reliance is misplaced, as that case concerned the issue of which slate of party officers had been properly elected at separate meetings of the Conservative Party Town Committee. In the case at bar, the petition sought, inter alia, to invalidate the nomination and designation of candidates for public offices to be chosen by the voters at the upcoming general election, namely, of Walter F. Móndale and Geraldine A. Ferraro for President and Vice-President of the United States, respectively, as well as the presidential and vice-presidential electors nominated therefor. Preparation of election ballots for election had to be timely completed. The case of Town of Islip Town Committee v Leo (supra) is therefore not applicable in these circumstances. The short statutory period of Election Law § 16-102 (2) should therefore be followed.
The order should be affirmed in its entirety.